Decision of
Robertson, J.
On the petition of Kapiolani, David Kalakaua, and others, for revocation of the probate granted by this Court on the 16th day of February, A.D., 1855, of the will of the late A. Kealiiahonui.
A. F. Judd & R. H. Stanley, for petitioners.
C. C. Harris & J. W. Austin, for respondents.
Honolulu, November 30, 1866.
The burden of proving- the alleged forgery and fraud rests entirely on the petitioners, and, in my opinion, before the Court could grant a decree revoking the judgment admitting the will to probate, the same amount of proof ought to be demanded in support of the petition, as would be required to warrant the conviction of any of the parties implicated, in case of a criminal prosecution for the alleged forgery or perjury.
Although the evidence presented on behalf of the petitioners is sufficient to raise a considerable amount of suspicion as to the genuineness of the instrument in question, yet, after a very thorough and deliberate examination of all the evidence, I cannot say that I am convinced beyond a reasonable doubt that the instrument, admitted to probate as the will of A. Kealiiahonui, is a forgery, and therefore I must refuse to grant a decree of revocation as prayed for.